Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/12/2020 have been fully considered but they are not persuasive. 10/12/2020.
Applicant argues that the reference Chemel et al [US 2012/0235579 A1] in view of Chemel [US 2012/0143357 A1] does not teach or discloses “A method for dynamically adjusting output light levels, the method comprising: determining, in response to motion being detected by at least one motion sensor during a first time interval, an ambient light level within a local environment has a first value, wherein the ambient light level is determined using at least one ambient light sensor; determining a first output light level and a second output light level stored within memory, wherein the first and second output light levels are associated with the first value of the ambient light level, and wherein the first output light level is associated with the first time interval and the second output light level is associated with a second time interval; selecting the first output light level in response to motion being detected during the first time interval and determining that the ambient light level has the first value; causing, using a light control device, light to be output at the selected first output light level; determining, in response to motion being detected during the second time interval, that the ambient light level has the first value; selecting the second output light level in response to motion being detected during the second time interval and determining that the ambient light level has the first value; and causing light to be output at the selected second output light level, wherein the first output light level is different than the second output light level.” (see page 10-14)
Examiner disagrees:

determining a first output light level and a second output light level stored within memory, wherein the first and second output light levels are associated with the first value of the ambient light level, and wherein the first output light level is associated with the first time interval and the second output light level is associated with a second time interval;” Examiner disagrees: Chemel discloses in paragraph [0546] “This may include setting various power output levels ranging from zero output to full output (100%). The user may further set sensor delays that may indicate a time period within which signals from the sensors should be monitored and relayed to the DLA 4512. The managing interface may display various states of operations based on the configurations made in the configuration interface by the user for a specific scenario such as for a specific lighting fixture. For example, the user may set the power output standards from the configuration interface and view the power consumed by a specific fixture after setting the power output in the management interface.” And in paragraph [0018] “the state machine alternatively or additionally may control illumination as a function of time and/or pursuant to one or more control signals received from an external/remote controller” and paragraph [0062] “The operating status may also relate to the amount of time for which the individual light fixtures may have been operational ("run hours") and whether the lighting system has been tampered with. The operating status may relate to third party systems to which the lighting system may be interconnected” and in paragraph [0020] “at least two configuration parameters may be determined for the lighting apparatus and stored in local memory, i.e., a first dimming level corresponding to illumination provided in the active state for the given ambient light level, and a second dimming level corresponding to illumination provided in the inactive state for the given light level. The local memory may store additional configuration parameters, including a third dimming level corresponding to the active state and a different (e.g., higher or lower) ambient light level and fourth dimming level corresponding to the inactive state” and paragraph [0076] “a computer program product embodied in a computer readable medium that, when executing on one or more computers, may perform the steps of storing LED light bar input data in the memory of the computer, receiving input on at least one parameter associated with a lighting area, receiving input on at least one desired lighting characteristic for the lighting area, and selecting at least one of a number of LED light bars, an optical profile for the LED light bars, an LED light bar fixture frame and an angular setting for the LED light bars based on the input” and paragraph [0189] “Furthermore, as with the first and second dimming levels, it should be appreciated that the transition delay time between the active and inactive states may be a controllably variable time that is stored in memory and that may be set/changed locally, or received from and/or controlled by a remote device”. And in paragraph [0595] “A user installs the lighting fixture 5100, then sets it to operate in response to user commands or according to default settings derived from estimates or a priori knowledge of the sensor/environment relationship. As the lighting fixture 5110 operates, it changes the illumination levels in response to occupancy events (e.g., it may turn on when someone enters the environment and turn off or dim after a timeout period following the most recent occupancy event), the time of day (e.g., it may turn off or dim automatically at night), and the ambient lighting conditions. Just before and just after the lighting fixture 5100 switches between lighting levels (dims or brightens), the ambient light sensor measures the ambient lighting level L.sub.s. The fixture 5110 records the measurements of ambient lighting levels L.sub.f as a function of fixture light output in a memory” Therefore as clearly shown in paragraphs above Chemel teaches the claim invention “determining a first output light level and a second output light level stored within memory, wherein the first and second output light levels are associated with the first value of the ambient light level, and wherein the first output light level is associated with the first time interval and the second output light level is associated with a second time interval;”.
(2) Examiner reinstates that the rejection mailed on 11/13/2020 are clear, despite some minor grammatical errors pointed out by the applicant. However, the substance of the rejection is clear and 
(3) “wherein the first output light level is different than the second output light level” as recited in the independent claims, In light of the application specification, in page 22 and 23 “In one exemplary embodiment, if motion is detected at a time 6:30 for an ambient light level of 25% ambient light, the output light level is signified by an entry 506, corresponding to an output light level of 50% output light. This is because the ambient light level, 25% ambient light, is between the values of 20% ambient light and 30% ambient light associated with column 502, and the time, 6:30, is between times 6:00 and 7:00 corresponding to a time interval 6:00-7:00,represented by row 504. Thus, at the intersection of column 502 and row 504 corresponding to entry 506, the output light level stored within table 500 is 50% output light.” “In one embodiment, an entry, such as entry 506, within table 500 is rewritten to have a new output light level in response to a user adjustment. As an illustrative example, in response to motion sensor(s) 104 detecting motion, a current ambient light level may be determined to be 25% ambient light, and a current time interval may be determined to be the time interval 6:00-7:00. In this scenario, corresponding to entry 506, light control device 106 is instructed to output light at an output light level of 50% output light, as 50% output light is the stored output light level corresponding to the aforementioned ambient light level and time interval. However, an individual may decide that this output light level is to low, or to high, and may adjust the output light level to a different preferred output light level. Thus, in the exemplary embodiment, the newly adjusted output light level is then stored within table 500 for the current ambient light level and time interval. Continuing the illustrative example mentioned above, an individual may adjust the output light level from 50% output light to 75% output light. Therefore, entry 506 will be rewritten such that for motioned detected during time interval 6:00-7:00 with 25% ambient light, the output light level will now be 75% output light, as opposed to 50% output light.” In other words, wherein the first output light level is different than the second output light level is based user adjustment. 
(4) After carefully reviewing the applicant claims, drawings and specification. The prior art of record Chemel et al [US 2012/0235579 A1] in view of Chemel [US 2012/0143357 A1] discloses the claim invention. For purpose of clarification as example shown in Fig. 57a-b, the light measurement has the first value D and E (see figure 57a) and first and second light output D and E (see figure 57b) with first and second time interval (see figure 57a and b below).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    247
    713
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    273
    453
    media_image2.png
    Greyscale


[AltContent: textbox (the first output light level (Paragraph [0546] “setting various power output levels ranging from zero output to full output (100%).”) is associated with the first time interval (Fig. 57a-b, D) and the second output light level (Paragraph [0546] “setting various power output levels ranging from zero output to full output (100%).”) is associated with a second time interval (Fig. 57a-b, E))]


Furthermore, Chemel [579] discloses FIG. 47 illustrates
Although Chemel Fig. 57a and b does not show “wherein the first output light level is different than the second output light level” (i.e., shown in applicant specification “an individual may adjust the output light level from 50% output light to 75% output light. Therefore, entry 506 will be rewritten such that for motioned detected during time interval 6:00-7:00 with 25% ambient light, the output light level will now be 75% output light, as opposed to 50% output light.” In page 23 in lines 15-20) but a control panel 4700 that may act as a user interface for setting various states of operations performed by the DLA 4512 or a controlling unit. The control panel 4600 may include interfaces that facilitate configuring of the states and managing of the states. A user may set the states of the operations by making modifications within the configuration interface. This may include setting various power output levels ranging from zero output to full output (100%). The user may further set sensor delays that may indicate a time period within which signals from the sensors should be monitored and relayed to the DLA 4512. The managing interface may display various states of operations based on the configurations made in the configuration interface by the user for a specific scenario such as for a specific lighting fixture (see paragraph [0546]). The state machine 5400 may utilize ambient light sensor data alone or combined with occupancy sensor data; for instance, it may be a software-configurable state machine 5400 that governs the behavior of one or more individual light fixtures 5100 based on a combination of occupancy and ambient light data (see paragraph [0600]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 11, 14-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chemel et al [US 2012/0235579 A1] in view of Chemel [US 2012/0143357 A1].
In regards to claim 1. Chemel discloses a method for dynamically adjusting output light levels, the method comprising: 
(Fig. 45, 4512 & Paragraph [0536]), in response to motion being detected by at least one motion sensor (Fig. 45, 4508 & Paragraph [0528] “The sensors 4508 may include occupancy sensors”), an ambient light level (Paragraph [0020]) within a local environment (Paragraph [0031]) has a first value (Fig. 57a-b, D); wherein the ambient light level (Fig. 57a-b, A-F & Paragraph [0596-600]) is determined using at least one ambient light sensor (Fig. 45, 4508 & Paragraph [0528] “light sensors”) 
determining (Fig, 47, 4700) a first output light level and a second output light level (Paragraph [0546] “setting various power output levels ranging from zero output to full output (100%).”) stored within memory (Paragraph [0020] “The local memory”), wherein the first and second output light levels (Paragraph [0020 & 0546]) are associated with the ambient light level (Paragraph [0020] “detected for a given ambient light level”) and wherein the first output light level (Paragraph [0546] “setting various power output levels ranging from zero output to full output (100%).”) is associated with the first time interval (Fig. 57a-b, D) and the second output light level (Paragraph [0546] “setting various power output levels ranging from zero output to full output (100%).”) is associated with a second time interval (Fig. 57a-b, D); 

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    247
    713
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    273
    453
    media_image2.png
    Greyscale


[AltContent: textbox (the first output light level (Paragraph [0546] “setting various power output levels ranging from zero output to full output (100%).”) is associated with the first time interval (Fig. 57a-b, D) and the second output light level (Paragraph [0546] “setting various power output levels ranging from zero output to full output (100%).”) is associated with a second time interval (Fig. 57a-b, D))]



selecting (Fig, 47, 4512 & Paragraph [0538 & 0541]) the first output light level (Paragraph [0536]) in response to motion (Fig. 45, 4508 & Paragraph [0528] “The sensors 4508 may include occupancy sensors”) being detected and determining (Paragraph [0020 & 0596-600]) that the ambient light level (Fig. 57a-b, A-F & Paragraph [0596-600]) has the first value (Fig. 57a-b, D);
causing, using a light control device (Fig. 45, 4504 LED drivers), light to be output at the selected first output light level (Paragraph [0536-538]). 
determining, in response to motion (Fig. 45, 4508 & Paragraph [0528] “The sensors 4508 may include occupancy sensors”) being detected, that the ambient light level (Fig. 57a-b, A-F & Paragraph [0596-600]) has first value (Fig. 57a-b, D); 
(Fig, 47, 4512 & Paragraph [0538 & 0541]) the second output light level (Paragraph [0546] “setting various power output levels ranging from zero output to full output (100%).”) in response to motion (Fig. 45, 4508 & Paragraph [0528] “The sensors 4508 may include occupancy sensors”) and determining that the ambient light level (Fig. 57a-b, A-F & Paragraph [0596-600]) has the first value (Fig. 57a-b, D) and 
causing light to be output at the selected second output light level (Paragraph [0546] “setting various power output levels ranging from zero output to full output (100%).”).
wherein the first output light level is different than the second output light level (Paragraph [0546] “setting various power output levels ranging from zero output to full output (100%).”)
Chemel does not specify determining, in response to motion being detected by at least one motion sensor during a first time interval,
selecting the first output light level in response to motion being detected during the first time interval 
determining, in response to motion being detected during the second time interval 
selecting the second output light level in response to motion being detected during the second time interval and causing light to be output at the selected second output light level.
Chemel [357] discloses determining (Paragraph [0016]), in response to motion being detected (Paragraph [0060]) by at least one motion sensor (Fig. 1, 110 & Paragraph [0040]) during a first time interval (Fig. 4-5, Time of Day [Hours] & Paragraph [0072-73]and Fig. 6a-b, Occupied & Paragraph [0030]), 
selecting (Fig. 1, 130 & Paragraph [0064]) the first output light level (Paragraph [0064]) in response to motion (Fig. 1, 110 & Paragraph [0040]) being detected during the first (Fig. 4-5, Time of Day [Hours] & Paragraph [0072-73]and Fig. 6a-b, Occupied & Paragraph [0030])
determining (Paragraph [0016] “The processor may also perform other types of analysis, such as creating an n-dimensional array of the sensor data logged in the memory, wherein each dimension of the array corresponds to a parameter associated with the occupancy event. Suitable parameters include, but are not limited to: frequency, amplitude, duration, rate of change, duty cycle, time of day, day of the week, month of the year, ambient light level”), in response to motion being detected during the second time interval (Fig. 6a-b, Occupied & Paragraph [0030]), 
selecting the second output light level (Fig. 4, Unlit and Fig. 6a-d, 0% to 100& & Paragraph [0064 & 0075-76]) in response to motion being detected during the second time interval (Fig. 4-5, Time of Day [Hours] & Paragraph [0072-73]and Fig. 6a-b, Occupied & Paragraph [0030]) and causing light to be output at the selected second output light level (Paragraph [0064& 0065]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made modify Chemel with determining, in response to motion being detected by at least one motion sensor during a first time interval, wherein the first output light level is associated with the first time interval and the second output light level is associated with a second time interval; selecting the first output light level in response to motion being detected during the first time interval; determining, in response to motion being detected during the second time interval; selecting the second output light level in response to motion being detected during the second time interval and causing light to be output at the selected second output light level for purpose of monitoring time events to reduce energy consumption and increase safety (Paragraph [0038-39]).
2 15-CWD-1483 	In regards to claimReply to Final Office Action 7. Chemel in view of Chemel [357] discloses the method of claim 1, further comprising: 
receiving a user input (Fig. 47, 4700) to adjust the first output light level such that the light control device (Fig. 45, 4504 LED drivers) causes light to be output at a third output light level (Paragraph [0546] “setting various power output levels ranging from zero output to full output (100%).”); and 
storing, in memory (Paragraph [0020] “The local memory may store additional configuration parameters”), the third output light level as being associated with the ambient light level (Paragraph [0020] “…including a third dimming level corresponding to the active state and a different (e.g., higher or lower) ambient light level”). 
In regards to claim 8. Chemel in view of Chemel [357] discloses the method of claim 7, wherein storing further comprises: 
determining (Fig. 45, 4512 & Paragraph [0546]) that receiving the user input (Fig. 45, 4700 & Paragraph [0546]) occurred within a third time interval (Fig. 45, 4518 and Fig. 47, Active Time (sec) &  Paragraph [0541]); and 
storing the third output light level (Paragraph [0546] “setting various power output levels ranging from zero output to full output (100%).”) to also be associated with the third time interval (Fig. 47, Active Time (sec)). 
In regards to claim 9. Chemel in view of Chemel [357] discloses the method of claim 1, wherein: the at least one ambient light sensor (Fig. 36, 3608 & Paragraph [0473]) comprises a plurality of ambient light sensors (Fig. 36, & Paragraph [0093] & Fig. 52, 5110 & Paragraph [0577]); and each ambient light sensor (Paragraph [0577]) of the plurality of ambient light sensors (Fig. 36, & Paragraph [0093] & Fig. 52, 5110 & Paragraph [0577]) is located at a different position within the local environment. 
In regards to claim 11. Chemel in view of Chemel [357] discloses an intelligent sensor-activated light control device, comprising: 
at least one motion sensor (Fig. 45, 4508 & Paragraph [0528] “The sensors 4508 may include occupancy sensors”) structured to detect motion within a local environment (Paragraph [0031]) within which the at least one motion sensor (Fig. 45, 4508) is located; 
at least one ambient light sensor (Fig. 45, 4508 & Paragraph [0528] “light sensors” ) structured to determine an ambient light level (Paragraph [0020] “detected for a given ambient light level”) within the local environment (Paragraph [0031]) in response to the motion being detected (Paragraph [0020] “In one aspect, the input to the state machine is provided as a signal representative of an "active state" in which the presence of a person”) by the at least one motion sensor (Fig. 45, 4508 & Paragraph [0528] “The sensors 4508 may include occupancy sensors”); 
memory (Fig. 45, 4510) that stores a first output light (Fig. 57a-b, D & Paragraph [0596-598]) level that is associated with a first time interval (Fig. 57a-b, Time (t) & Paragraph [0595]), and a second output light level (Fig. 57a-b, E) that is associated with a second time interval (Fig. 57a-e, Time (t) & Paragraph [0595]), wherein the first (Fig. 57a-b, D) and second (Fig. 57a-b, E) are each associated with a first light level (Fig. 57a-b, D) of the ambient light level (Fig. 57a-b, A-F & Paragraph [0596-600]).
a timer (Fig. 45, 4518 & Paragraph [00532]); 
a light control device (Fig. 45, 4520 LED drivers & Paragraph [0538]) structured to cause light to be output (Paragraph [0546] “setting various power output levels ranging from zero output to full output (100%)”); and 
at least one processor (Fig. 45, 4512 & Paragraph [0533]) structured to: 
determine (Paragraph [0596-600]), using response to motion (Fig. 45, 4508 & Paragraph [0528] “The sensors 4508 may include occupancy sensors”) being detected, that the ambient level (Fig. 45, 4508 & Paragraph [0528] “light sensors” and Fig. 57-ba, A-F & Paragraph [0596]) has the first value (Fig. 57a-b, D);
select (Paragraph [0546] “setting various power output levels ranging from zero output to full output (100%)”) the first output light level (Fig. 57b, D) in response (Paragraph [0600] “The state machine 5400 [Note: Paragraph [0545] “a state machine integrated within the DLA 4512”] may utilize ambient light sensor data alone or combined with occupancy sensor data; for instance, it may be a software-configurable state machine 5400 that governs the behavior of one or more individual light fixtures 5100 based on a combination of occupancy and ambient light data”) to determining (Paragraph [0025 & 0596-600]) the ambient light level (Fig. 45, 4508 & Paragraph [0528] “light sensors” and Paragraph [0598]) has the first value (Fig. 57a-b, D) and determining (Paragraph [0025]) that the motion (Fig. 45, 4508 & Paragraph [0528] “The sensors 4508 may include occupancy sensors”) was detected (Paragraph [0599-600] “The state machine 5400 may utilize ambient light sensor data alone or combined with occupancy sensor data”);
(Fig. 45, 4520 LED drivers & Paragraph [0538]), light to be output at the selected (Paragraph [0546] “setting various power output levels ranging from zero output to full output (100%)”) first output light level (Fig. 57a, D). 
determine (Paragraph [0596-600]), in response to motion (Fig. 45, 4508 & Paragraph [0528] “The sensors 4508 may include occupancy sensors”) being, the ambient light level (Fig. 45, 4508 & Paragraph [0528] “light sensors” and Fig. 57a, A-F & Paragraph [0596]) has the first value (Fig. 57a, D); 
select (Paragraph [0546] “setting various power output levels ranging from zero output to full output (100%)”) the second output light level (Fig. 57b, E) in response to determining the ambient light level (Fig. 45, 4508 & Paragraph [0528] “light sensors” and Paragraph [0598]) and determining that the motion was detected (Paragraph [0599-600] “The state machine 5400 may utilize ambient light sensor data alone or combined with occupancy sensor data”); and cause light (Fig. 45, 4520 LED drivers & Paragraph [0538]) to be output at the selected second output light level (Fig. 57a, E).
wherein the first output light level is different than the second output light level (Paragraph [0546] “setting various power output levels ranging from zero output to full output (100%).”)
Chemel does not specify; determine, using the timer, that the motion was detected during the first time interval; 
determine, in response to motion being detected during the first time interval, that the ambient light level has first value; 
select the first output light level in response to determine the that the ambient light level and determining that the motion was detected during the first time interval

select the second output light level in response to determining the ambient light level and determining that the motion was detected during the second time interval; and cause light to be output at the selected second output light level.
Chemel [357] discloses determine (Fig. 1, 130 & Paragraph [0041]), using the timer (Fig. 1, 170 & Paragraph [0044]), that the motion was detected (Fig. 1, 110) during the first time interval (Fig. 4, 0-24 hours); 
determine (Fig. 1, 130 & Paragraph [0041 & 0065]), in response to motion being detected (Fig. 1, 110) during the first time interval (Paragraph [0016]), that the ambient light level (Paragraph [0065]).
select the first output light level (Fig. 4, Unlit and Fig. 6a-d, 0% to 100& & Paragraph [0064 & 0075-76] in response to determine the that the ambient light level (Fig. 1, 102 & Paragraph [0042]) and determining that the motion (Fig. 1, 110) was detected (Paragraph [0072-75]) during the first time interval (Fig. 4, 0-24 hours) 
determine (Fig. 1, 130 & Paragraph [0041 & 0065]), in response to motion (Fig. 1, 110) being detected during the second time interval (Fig. 4, 0-24 hours)  that the ambient light level (Paragraph [0065])
select (Paragraph [0064-65]) the second output light level (Fig. 4, Unlit and Fig. 6a-d, 0% to 100& & Paragraph [0064-65 & 0075-76]) in response to determining the ambient light level (Paragraph [0043] “It may also receive occupancy data, firmware or software updates, predicted environmental data (e.g., temperature and ambient light level data),”) and determining (Paragraph [0042]) that the motion was detected during the second time interval (Fig. 4, 12pm-6pm & Paragraph [0068-69] and Fig. 6, Noon-6pm & Paragraph [0075-76]); and cause light to be output at the selected second output light level (Fig. 4, Unlit and Fig. 6a-d, 0% to 100& & Paragraph [0064 & 0075-76]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made modify Chemel with determine, using the timer, that the motion was detected during the first time interval; determine, in response to motion being detected during the first time interval, that the ambient light level has first value; select the first output light level in response to determine the that the ambient light level and determining that the motion was detected during the first time interval; select the second output light level in response to determining the ambient light level and determining that the motion was detected during the second time interval; and cause light to be output at the selected second output light level for purpose of monitoring time events to reduce energy consumption and increase safety based on actual occupancy patterns and Tunable occupancy sensing units may employ software-based tuning of the occupancy sensor gain and cutoff characteristics for improving the precision of occupancy event detection and classification as disclosed Chemel [357] (Paragraph [0038-39]).
In regards to claim 14. Chemel in view of Chemel [357] discloses the intelligent sensor-activated light control device of claim 11, further comprising: an input mechanism (Fig. 47, 4700 & Paragraph [0546]) structured to detect an adjustment to the first output light level (Paragraph [0546] “setting various power output levels ranging from zero output to full output (100%)”). 
In regards to claim 15. Chemel in view of Chemel [357] discloses the intelligent sensor-activated light control device of claim 14, wherein the at least one processor (Fig. 45, 4512 & Paragraph [0533]) is further structured to: 
(Fig, 47, 4512 & Paragraph [0538]) a third output light level for the light control device (Fig. 45, 4504 LED drivers) to cause light to be output at based on the adjustment (Fig. 47, 4700 & Paragraph [0546]);5 
15-CWD-1483Reply to Final Office Actioncause, using the light control device (Fig. 45, 4504 LED drivers), light to be output at the third output light level (Paragraph [0546] “setting various power output levels ranging from zero output to full output (100%).”); and 
store, in the memory (Paragraph [0020]), the third output light level as being associated with the ambient light level (Paragraph [0020] “…including a third dimming level corresponding to the active state and a different (e.g., higher or lower) ambient light level”).
In regards to claim 16. Chemel in view of Chemel [357] discloses the intelligent sensor-activated light control device of claim 15, wherein the at least one processor (Fig, 47, 4512 & Paragraph [0538]) is further structured to: 
store, in the memory (Paragraph [0020] “The local memory may store additional configuration parameters”), the third output light level (Paragraph [0020] “a third dimming level corresponding to the active state and a different (e.g., higher or lower) ambient light level”) as also being associated with a time interval (Fig. 47, Active Time (sec)) during which the adjustment is detected (Fig. 47, 4700 & Paragraph [0546]). 
In regards to claim 17. Chemel in view of Chemel [357] discloses the intelligent sensor-activated light control device of claim 11, wherein the output light level (Paragraph [0546] “setting various power output levels ranging from zero output to full output (100%)”) corresponds to a default output light level (Paragraph [0595]), the at least one processor (Fig, 47, 4512 & Paragraph [0538]) is further structured to: determine a new output light level (Paragraph [0020]) to be stored within memory (Paragraph [0020] “The local memory may store additional configuration parameters”) as being associated with the ambient light level (Paragraph [0020] “…including a third dimming level corresponding to the active state and a different (e.g., higher or lower) ambient light level”). 
In regards to claim 21. Chemel in view of Chemel [357] discloses the method of claim 1, 
Chemel does not specify wherein each of the first and second output light levels corresponds to a one hour time interval within a twenty-four hour clock.8 
Chemel [357] discloses wherein each of the first (Fig. 4, Lit & Paragraph [0068-69]) and second output light levels (Fig. 3, Unlit) corresponds to a one hour time interval (Paragraph [0065]) within a twenty-four hour clock (Fig. 4, 24 hours).8 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made modify Chemel with wherein each of the first and second output light levels corresponds to a one hour time interval within a twenty-four hour clock for purpose of monitoring time events to reduce energy consumption and increase safety based on actual occupancy patterns and Tunable occupancy sensing units may employ software-based tuning of the occupancy sensor gain and cutoff characteristics for improving the precision of occupancy event detection and classification as disclosed Chemel [357] (Paragraph [0038-39]).815-CWD-148315-CWD-1483
In regards to claim 22. Chemel in view of Chemel [357] discloses the method of claim 1, 
Chemel does not specify wherein each time interval is measured in at least one of seconds; minutes; hours; days; weeks; months; and years.
(Fig. 4, 24 hours) is measured (Fig. 4, 102 & Paragraph [0067]) in at least one of seconds; minutes; hours (Fig. 4, 24 hours); days; weeks; months; and years.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made modify Chemel with wherein each time interval is measured in at least one of seconds; minutes; hours; days; weeks; months; and years for purpose of monitoring time events to reduce energy consumption and increase safety based on actual occupancy patterns and Tunable occupancy sensing units may employ software-based tuning of the occupancy sensor gain and cutoff characteristics for improving the precision of occupancy event detection and classification as disclosed Chemel [357] (Paragraph [0038-39]).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al [US 2015/0108901 A1] in view of Chemel et al [US 2012/0235579 A1] and further view of Chemel [US 2012/0143357 A1].
In regards to claim 18. Greene discloses an intelligent sensor-activated light control system, comprising: 
at least one motion sensor (Fig. 23, 2340 & Paragraph [0081]) positioned at a first location (Fig. 23, first location describe in picture below) within a local environment (Fig. 23, Room); 
at least one ambient light sensor (Fig. 23, 2350 & Paragraph [0081]) positioned at a second location (Fig. 23, second location describe in picture below) within the local environment (Fig. 23, Room) and structure to determine an ambient light level within the local environment (Paragraph [0095]);6
15-CWD-1483Reply to Final Office Actiona light control device (Fig. 23, 2330 & Paragraph [0082]) positioned at a third location (Fig. 23, third location describe in picture below) within the local environment (Fig. 23, Room); 
[AltContent: textbox (a third location within the local environment )][AltContent: arrow][AltContent: textbox (a first location within a local environment)][AltContent: arrow][AltContent: textbox (a second location within the local environment)][AltContent: arrow]
    PNG
    media_image3.png
    478
    609
    media_image3.png
    Greyscale

communications circuitry (Fig. 23, wireless communication & Fig. 2, 262 and 264); and 
at least one processor (Fig. 23, 2310 & Paragraph [0087 & 0091]) structured to: 
Greene does not specify a timer; memory that stores a plurality of output light levels and a plurality of ambient light levels; at least one processor structured to: 
determine, from the memory, a first output light level that is associated with a first time interval, and a second output light level that is associated with a second time interval, wherein the first and second output light levels are associated with the ambient light level; 
determine, in response to a first instance of motion being detected, that the ambient light level has a first value;
select, from the memory, the first output light level in response to determining the ambient light level and determining that the first instance of motion was detected at the occurrence; and715-CWD-1483Reply to Final Office Action 
provide, using the communications circuitry during the first time interval, first instructions to the lighting device to output light at the selected first output light level. 
provide, using the communication circuitry during the second time interval, second instructions of the lighting device to output light at the selected second output light level,
wherein the first output light level is different than the second output light level
(Fig. 45, 4518); a memory (Fig. 45, 4510 & Paragraph [0540]) that stores a plurality of output light levels (Paragraph [0020]) and a plurality of ambient light levels (Fig. 57a-b & Paragraph [0565]); at least one processor (Fig. 45, 4512) structured to: 
determine (Paragraph [0596-600]), in response to a first instance of motion (Fig. 45, 4508 & Paragraph [0528] “The sensors 4508 may include occupancy sensors”) being detected that the ambient light level (Fig. 45, 4508 & Paragraph [0528] “light sensors” and Fig. 57a, A-F & Paragraph [0596]) has first value (Fig. 57a-b, D)
determine (Fig. 47 4700 & Paragraph [0546]), from the memory (Fig. 45, 4510), a first output light level (Fig. 57b, B & Paragraph [0596]) that is associated with a first time interval (Fig. 57a, Time (t) & Paragraph [0595]), and a second output light level (Fig. 57a, D & Paragraph [0596]) that is associated with a second time interval (Fig. 57a, Time (t) & Paragraph [0595]), wherein the first (Fig. 57b, D & Paragraph [0596]) and second output light levels (Fig. 57b, E & Paragraph [0596]) are associated with the first value (Fig. 57a-b, D) of the ambient light level (Paragraph [0598]); 
select (Fig. 45, 4512 & Paragraph [0533]), from the memory (Paragraph [0020] “local memory”), the first output light level (Fig. 57b, B) in response (Paragraph [0600] “The state machine 5400 [Note: Paragraph [0545] “a state machine integrated within the DLA 4512”] may utilize ambient light sensor data alone or combined with occupancy sensor data; for instance, it may be a software-configurable state machine 5400 that governs the behavior of one or more individual light fixtures 5100 based on a combination of occupancy and ambient light data”) to determining the ambient light level (Fig. 45, 4508 & Paragraph [0528] “light sensors” and Paragraph [0598]) has the first value (Fig. 57a-b, D)and determining that the first instance of motion (Fig. 45, 4508 & Paragraph [0528] “The sensors 4508 may include occupancy sensors”) was detected during the first time interval (Fig. 57a-e, Time (t) & Paragraph [0595 & 0599]); and715-CWD-1483Reply to Final Office Action 
provide, using the communications circuitry (Paragraph [0078]) during the first time interval (Fig. 57a-e, Time (t) & Paragraph [0595 & 0599]), first instructions to the lighting device (Fig. 45, 4520 LED drivers & Paragraph [0538]) to output light at the selected first output light level (Paragraph [0546] “setting various power output levels ranging from zero output to full output (100%)”). 
provide, using the communication circuitry (Paragraph [0078]) during the second time interval (Fig. 57a-e, Time (t) & Paragraph [0595 & 0599]), second instructions of the lighting device (Fig. 45, 4520 LED drivers & Paragraph [0538]) to output light at the selected second output light level (Paragraph [0546] “setting various power output levels ranging from zero output to full output (100%)”),
wherein the first output light level is different than the second output light level (Paragraph [0546] “setting various power output levels ranging from zero output to full output (100%).”)
It would have been obvious to one of ordinary skill in the art before the efficient filling date of the invention was made modify Greene with a timer; memory that stores a plurality of output light levels and a plurality of ambient light levels; at least one processor structured to: determine, from the memory, select the first and second output light level in response to determining the ambient light level and determining that the motion was detected at the occurrence for purpose of flexibility in setting and changing dimming levels in respective active and inactive states provides a significant advantage over conventional lighting fixtures that (Paragraph [0188]).
Green in view of Chemel does not specify determine, using the timer that the first instance of motion was detected at an occurrence within the first time interval; 
determine, in response to motion being detected during the first time interval, that the ambient light level has the first value
determine, using the timer, that the second instance of motion was detected during the second time interval;
select, from the memory, the second output light level in response to determining the ambient light level and determining that the second instance of motion was detected at the second occurrence;
Chemel [357] discloses determine (Fig. 1, 130 & Paragraph [0041]), using the timer (Fig. 1, 170 & Paragraph [0044]), that the first instance of motion was detected (Fig. 1, 110 & Paragraph [0041]) the first time interval (Fig. 4, 0-24 hours); 
determine (Fig. 1, 130 & Paragraph [0041 & 0065]), in response to motion being detected (Fig. 1, 110) during the first time interval (Paragraph [0016]), that the ambient light level (Paragraph [0065]).
determine (Paragraph [0016] “The processor may also perform other types of analysis, such as creating an n-dimensional array of the sensor data logged in the memory, wherein each dimension of the array corresponds to a parameter associated with the occupancy event. Suitable parameters include, but are not limited to: frequency, amplitude, duration, rate of change, duty cycle, time of day, day of the week, month of the year, ambient light level”), in response to a second instance of motion being detected (Fig. 6a-b, Occupied & Paragraph [0030]), the ambient light level (Paragraph [0042] “The lighting fixture 100 also includes a temperature sensor 180, which can optionally be integrated into the occupancy sensing unit 102, along with other sensors, including but not limited to ambient light sensors (e.g., photocells),”); 
determine, using the timer (Fig. 1, 170 & Paragraph [0044]), that the second instance (Fig. 4, 12pm-6pm & Paragraph [0068-69] and Fig. 6, Noon-6pm & Paragraph [0075-76]) of motion was detected (Fig. 1, 110) during the second time interval (Fig. 4, 12pm-6pm & Paragraph [0068-69] and Fig. 6, Noon-6pm & Paragraph [0075-76]);
select (Fig. 4, Unlit and Fig. 6a-d, 0% to 100& & Paragraph [0064 & 0075-76]), from the memory (Paragraph [0065] “The processor 130 also logs representations of the digital signals 300 in the memory 120”), the second output light level (Fig. 4, Unlit and Fig. 6a-d, 0% to 100& & Paragraph [0064 & 0075-76]) in response to determining the ambient light level (Paragraph [0043] “It may also receive occupancy data, firmware or software updates, predicted environmental data (e.g., temperature and ambient light level data),”) and determining (Paragraph [0042]) that the second instance of motion was detected during the second time interval (Fig. 4, 12pm-6pm & Paragraph [0068-69] and Fig. 6, Noon-6pm & Paragraph [0075-76]); 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made modify Green in view of Chemel with determine, using the timer, that the motion was detected at an occurrence within the first time interval; determine, in response to motion being detected at a second occurrence, the ambient light level; determine that the second occurrence occurred within the second time interval; select, from the memory, the second output light level in response to determining the ambient light level and determining that the motion was detected at the second occurrence; and cause light to be output at the selected determine, in response to motion being detected during the first time interval, that the ambient light level has the first value for purpose of monitoring time events to reduce energy consumption and increase safety based on actual occupancy patterns and Tunable occupancy sensing units may employ software-based tuning of the occupancy sensor gain and cutoff characteristics for improving the precision of occupancy event detection and classification as disclosed Chemel [357] (Paragraph [0038-39]).
In regards to claim 19. Green in view of Chemel and further view of Chemel [357] discloses the intelligent sensor-activated light control system of claim 18, wherein the at least one processor (Fig. 23, 2310 & Paragraph [0087 & 0091]) is further structured to: receive, using the communications circuitry (Fig. 23, wireless communication), an indication that motion was detected by the at least one motion sensor (Fig. 23, 2340 & Paragraph [0092]). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177.  The examiner can normally be reached on M-F 9:00am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844